Title: To Benjamin Franklin from ――― D’honne, [after 3 June 1777]
From: d’Honne, Madame —–
To: Franklin, Benjamin


Paris friday morning [after June 3, 1777].
Mrs. D’honne has the honour of presenting her compliments to Mr. Franklin and of Sending him 2 vol. of the history of America and 3 pamphlets which her Son has brought from Lord Shelburne. Mr. Franklin would have had them some days sooner if Mrs. D’honne had known how to direct them.
 
Addressed: A / Monsieur / Monsieur Franklin / à passy / Même Maison de M. Chaumon / ancienne Maison de Mde. Valentinois / à passy
